FILED
Nov~92017

C|erk, U.S. Dlstrlct & Bankruptcy
UNITED STATES DISTRICT COURT Courts torthe Dlstr|ct of Co|umbia
FOR THE DISTRICT OF COLUMBIA

NATHAN HOLT, II, )
)

Plaintiff, )

)

v. ) Civil Action No. l7-l967 (UNA)

)

TREASURER OF THE UNITED STATES, )
)

Defendant. )

MEMORANDUM OPINION

 

This matter is before the Court on the plaintiff’ s application to proceed in forma pauperis
and his pro se civil complaint The application will be granted, and the complaint Will be

dismissed

The plaintiff, a federal prisoner, “has made application to the President [under] 50 U.S.C.

§ 4309(a),” Compl. 1l l, claiming “an interest, right, and/or title in any money or other property
Which may have been conveyed, transferred, assigned, delivered, or paid to the Alien Property
Custodian” in his name or in connection With his criminal case or Social Security Number, id. 11
4. The statute of Which the plaintiff relies, the Trading With the Enemy Act, see 50 U.S.C. §
4309(a) (formerly 50 App. U.S.C. § 9(a)), pertains to money or property seized from a foreign
enemy or ally of a foreign enemy. Nothing in the complaint suggests that this prisoner plaintiff
raises a claim With “an arguable basis in law and fact.” Brandon v. Dz'strz'ct of Columbz`a Ba'. of
Parole, 734 F.2d 56, 59 (D.C. Cir. 1984). Rather, because the complaint appears to based on

“fanciful factual allegations[],” it is subject to dismissal as frivolous. Neitzke v. Williams, 490

U.S. 319, 328 (1989); see Johnson v. United Stales, No. 09-0101, 2009 WL 113768 (D.D.C. Jan.

l9, 2009) (dismissing as frivolous prisoner’s claim under Trading with the Enemy Act).

An Order consistent With this Memorandum Opinion is issued separately.

DATE; \<>|1-5\\'4 /A\M%\`/V`)

United State / istrict Judge